Case 5:19-cv-13335-JEL-DRG ECF No. 9 filed 08/06/20   PageID.148   Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Steven Bernard Bogard,

                        Petitioner,    Case No. 19-cv-13335

v.                                     Judith E. Levy
                                       United States District Judge
Patrick Warren,
                                       Mag. Judge David R. Grand
                        Respondent.

________________________________/

    ORDER DENYING PETITIONER’S MOTION TO FILE
 PROTECTIVE PETITION AND TO STAY AND ABEY HABEAS
             CORPUS PROCEEDINGS [7]

     On November 12, 2019, Michigan state prisoner Steve Bernard

Bogard filed a petition for writ of habeas corpus under 28 U.S.C. § 2254.

(ECF No. 1.) On November 25, 2019, the Court issued an order requiring

Bogard to correct certain filing deficiencies within 21 days or risk

dismissal of the petition without prejudice. (ECF No. 3.) Bogard failed to

correct the deficiencies within the time allowed so, on January 17, 2020,

the Court dismissed the petition without prejudice. (ECF No. 5.) Now

before the Court is Bogard’s Motion to File Protective Petition and to Stay

and Abey Habeas Corpus Proceedings. (ECF No. 7.)
Case 5:19-cv-13335-JEL-DRG ECF No. 9 filed 08/06/20   PageID.149   Page 2 of 3




      Bogard asks the Court to stay this case while he exhausts

additional claims based upon newly-discovered evidence in state court.

The Court may not do so for two reasons. First, the motion is moot

because the matter is no longer pending before the Court. Second, after

filing his petition before this Court, Bogard filed another habeas corpus

petition challenging the same convictions challenged here. The second

petition, which did not suffer from the same filing deficiencies as the first,

was denied on the merits by the United States District Court of the

Western District of Michigan. See 3/26/2020 Opinion, Bogard v. Horton,

No. 20-00016. (ECF No. 9.)

      For the reasons set forth above, the Court DENIES Bogard’s Motion

to File Protective Petition and to Stay and Abey Habeas Corpus

Proceedings. (ECF No. 7.)


      IT IS SO ORDERED.


Dated: August 6, 2020              s/Judith E. Levy
Ann Arbor, Michigan                JUDITH E. LEVY
                                   United States District Judge




                                      2
Case 5:19-cv-13335-JEL-DRG ECF No. 9 filed 08/06/20   PageID.150   Page 3 of 3




                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 6, 2020.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ




                                     3
